Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ronan (US-Pub 2015/0292358) in view of Tatebayashi (7788931).
Regarding claim 1, Ronan discloses a compressor bleed apparatus, comprising: a compressor (24, fig 1) comprising one or more rotors (32, fig 1) mounted for rotation about a central axis (A, fig 1) and enclosed in a compressor casing (66, fig 2); a bleed slot (72, fig 2) passing through the compressor casing; an outer wall (annotated fig 2 below) defining, in cooperation with the compressor casing, a plenum (68, fig 2) surrounding the compressor casing; a single offtake pipe (82, fig 3, due to the language “comprising”, having a single offtake pipe doesn’t mean there can’t be more, it just means there is one offtake pipe) communicating with the plenum; and wherein the bleed slot comprises a plurality of individual apertures  (70, 72, 74 fig 3), each of the plurality of individual apertures having a different flow area (par. 0049), the plurality of individual apertures with varying local volumes extending 

    PNG
    media_image1.png
    502
    735
    media_image1.png
    Greyscale

Ronan does not disclose wherein the plenum has a non-axisymmetric structure, with a first volume at a location distant and opposite from a circumferential location of the single offtake pipe and a second volume at locations near and surrounding the circumferential location of the single offtake pipe, the second volume being greater than the first volume and wherein the second volume is shaped to be indifferent to a direction of the rotation of the one or more rotors; each of the plurality of individual apertures communicating with a varying local plenum volume surrounding and in a vicinity of each of the plurality of individual apertures.


    PNG
    media_image2.png
    330
    372
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed plenum disclosed by Ronan by having the bleed plenum be largest at a location near the offtake pipe and smaller further away defined by the amount of air flowing through the bleed plenum based on the teachings of Tatebayashi. Doing so would decrease backpressure from the flow of the air (col 8, lines 33-51), as suggested by Tatebayashi. When this teaching is combined with Ronan, since Ronan has a single main offtake pipe with no offtake pipe across from it, the first volume at a location distant and opposite of the circumferential location of the single offtake pipe would have the smallest volume, while the second volume at a location closest to the offtake pipe would have the largest volume. The second volume would be shaped indifferent to a direction of the rotation of one or more of the rotors, and each of the plurality of individual apertures communicating would communicate with a varying local plenum as the volume of air is constantly changing in a vicinity of each of the plurality of individual apertures. Since the volume of air is the driving factor to adjust the size of the plenum, adjusting the size would work to achieve a static pressure uniformity by increasing flow efficiency.

Regarding claims 4 and 17 Ronan discloses wherein each of the plurality of individual apertures (72, fig 3) distant from a circumferential location of the single offtake pipe have the first flow area; and the individual apertures (70, fig 3) at the circumferential location of the single offtake pipe have a second flow area that is smaller than the first flow area (par. 0041).

Regarding claim 5 Ronan discloses wherein the size of each of the plurality of individual apertures (72, 74, 70, fig 3) near the circumferential location of the single offtake pipe progressively increases (par. 0041) from the first flow area to the second flow area.

Regarding claim 8, Ronan discloses wherein the outer wall incorporates an outward bulge near a circumferential location of the single offtake pipe (bulge around 82, fig 3).

Regarding claim 15, Ronan discloses a method of bleeding air a compressor (24, fig 1) comprising one or more rotors (32, fig 1) mounted for rotation about a central axis (A, fig 1) and enclosed in a compressor casing (66, fig 2), the method comprising: bleeding air from the compressor casing into a plenum surrounding the compressor casing through a plurality of individual apertures (70, 72, 74 fig 2) and subsequently into a single offtake pipe (82, fig 3, due to the language “comprising”, having a single offtake pipe doesn’t mean there can’t be more, it just means there is one offtake pipe) communicating with the plenum, wherein the air is bled through the plurality of individual apertures in a non-axisymmetric flow pattern (par. 0043), wherein each of the plurality of individual apertures has a different flow area (par. 0049) with a first flow area distant from a circumferential location of the at least one offtake pipe and a second flow area at the circumferential location of the at least one offtake pipe, the second flow area being smaller than the first flow area (70, 72, fig 3, area of bleed slot 
Ronan does not disclose the plenum at locations distant from the circumferential location of the offtake pipe has a first volume; and the plenum at locations near the circumferential location of the offtake pipe has a second volume greater than the first volume and wherein the second volume is shaped to be indifferent to a direction of the rotation of the one or more rotors, and wherein each of the plurality of individual apertures communicates with a varying local plenum volume surrounding and in a vicinity of each of the plurality of individual apertures, the plurality of individual apertures with varying local volumes extending completely around the entire circumference of the compressor casing; wherein each different flow area of each of the plurality of individual apertures is customized for the plenum to collectively achieve a desired static pressure uniformity throughout the plenum.
Tatebayashi teaches a bleed slot with a plurality of non-axisymmetric individual apertures (comprised of apertures A, B, and C, fig 5), wherein the air bleed plenum (11, fig 5) is configured so that the volume of the plenum is directly proportional to the amount of air flowing through the plenum (col 8, lines 10-22, as can be seen in the annotated fig 5 below, the red arrows represent the total amount of air flowing through the plenum 11, where the location furthest away from the bleed ports 5g and 5h have the least amount of air flowing through them, while the locations closest to the bleed ports 5g and 5h has the most air flowing through the plenum, since the plenum volume is directly proportional to the amount of air flowing through the plenum, the volume of the plenum would be the largest right next to the bleed ports 5g and 5h and 5h and smallest at the locations most distant from the bleed ports). 

    PNG
    media_image2.png
    330
    372
    media_image2.png
    Greyscale
 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed plenum disclosed by Ronan by having the bleed plenum be largest at a location near the offtake pipe and smaller further away defined by the amount of air flowing through the bleed plenum based on the teachings of Tatebayashi. Doing so would decrease .


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ronan in view of Tatebayashi, as applied to claims 1 and 15 above, further in view of McGreehan (5209633).
Regarding claims 6 and 19, Ronan does not disclose wherein at least one of the plurality individual apertures has a flow area which increases or decreases in a direction from an inlet of the individual aperture to an outlet of the individual aperture.
McGreehan teaches a compressor housing wherein an individual bleed aperture has a flow area which decreases in a direction from an inlet of the individual aperture to an outlet of the individual aperture (figure below).

    PNG
    media_image3.png
    304
    793
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed slots disclosed by Ronan by having them increase in area from the inlet to the outlet based on the teachings of McGreehan. Doing so would decrease the energy lost in the bleed flow (col 4, lines 6-12), as suggested by McGreehan.

Claim 13, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ronan in view of Tatebayashi and Parker (US-Pub 2017/0248155).

    PNG
    media_image1.png
    502
    735
    media_image1.png
    Greyscale

Ronan discloses a compressor bleed apparatus, comprising: a compressor (24, fig 1) comprising: an upstream portion (annotated fig 2 above) having an axial-flow compressor, and a downstream portion (annotated fig 2 above); and one or more rotors (32, fig 1) mounted for rotation about a central axis (A, fig 1) and enclosed in a compressor casing (66, fig 2), the compressor casing having a main body (66, fig 2) and an outer skirt (outer wall, annotated fig 2 above); a bleed slot (72, fig 2) passing through the main body of the compressor casing, the bleed slot being between the upstream and downstream portions; an annular plenum (68, fig 2) defined by the main body and outer skirt, a single offtake pipe (82, fig 3, due to the language “comprising”, the language a single offtake pipe doesn’t mean there is only one offtake pipe, it means that there is one offtake pipe but there may be more) communicating with the plenum, wherein the bleed slot comprises a plurality of individual apertures (70, 72, 74, fig 3), each of the plurality of individual apertures having a different flow area (par. 0049) and each of the 
Ronan does not disclose wherein the annular plenum has a non-axisymmetric structure with a first volume at locations distant from a circumferential location of the single offtake pipe and a second volume at locations near and surrounding the circumferential locations of the single offtake pipe, the second volume being greater than the first volume and wherein the second volume is shaped to be indifferent to a direction of the rotation of the one or more rotors, each of the plurality of individual apertures communicating with a varying local plenum volume surrounding an in a vicinity of each of the plurality of individual apertures, the plurality of individual apertures with varying local volumes extending completely around the entire circumference of the compressor casing, wherein each different flow area of each of the plurality of individual apertures is customized for the annular plenum to collectively achieve a desired static pressure uniformity throughout the annular plenum, wherein the downstream portion comprises a centrifugal flow compressor an outer skirt that diverges radially outward from the main body, and a shroud assembly adjoining the compressor casing, that partially defines a bleed air plenum.
Tatebayashi teaches a bleed slot with a plurality of non-axisymmetric individual apertures (comprised of apertures A, B, and C, fig 5), wherein the air bleed plenum (11, fig 5) is configured so that the volume of the plenum is directly proportional to the amount of air flowing through the plenum (col 8, lines 10-22, as can be seen in the annotated fig 5 below, the red arrows represent the total amount of air flowing through the plenum 11, where the location furthest away from the bleed ports 5g and 5h have the least amount of air flowing through them, while the locations closest to the bleed ports 5g and 5h has the most air flowing through the plenum, since the plenum volume is directly proportional to the amount of air flowing through the plenum, the volume of the plenum would be the largest right next to the bleed ports 5g and 5h and smallest at the locations most distant from the bleed ports). 

    PNG
    media_image2.png
    330
    372
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed plenum disclosed by Ronan by having the bleed plenum be largest at a location near the offtake pipe and smaller further away defined by the amount of air flowing through the bleed plenum based on the teachings of Tatebayashi. Doing so would decrease backpressure from the flow of the air (col 8, lines 33-51), as suggested by Tatebayashi. When this 
Parker teaches a gas turbine compressor section wherein the downstream portion comprises a centrifugal flow compressor (18, fig 1), an outer skirt (110, fig 2) that diverges radially outward from the main body, and a shroud assembly (90, fig 1) adjoining the compressor casing (at the start of shroud 90 is the compressor casing), that partially defines a bleed air plenum (14, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two-stage compressor disclosed by Walker by making the later stage a centrifugal rather than axial compressor based on the teachings of Parker. Centrifugal compressors are known in the art for their high single stage pressure ratios and efficient usage of space in smaller turbine engines, however, multiple stages of centrifugal compressors are impractical due to their large losses from the turning of the flow within. For small engines where a compression ratio higher than what can be achieved in a single centrifugal compressor can supply is desired, one of ordinary skill in the art would be motivated to combine the single stage efficiency of a centrifugal compressor and the multistage efficiency of an axial compressor to create a high compressor ratio engine in a compact space.



Regarding claim 24, Ronan discloses wherein the size of each of the plurality of individual apertures (72, 74, 70, fig 3) near the circumferential location of the single offtake pipe progressively increases (par. 0041) from the first flow area to the second flow area.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ronan as modified by Tatebayashi, as applied to claim 1 above, further in view of Karafillis (8388308).
Regarding claims 21 and 22, Roman as modified by Tatebayashi does not disclose wherein each of the plurality of individual apertures distant from the circumferential location of the single offtake pipe having a first shape and each of the plurality of individual apertures at a circumferential location of the single offtake pipe having a second shape different from the first shape, wherein the first shape is selected form the group consisting of a nozzle, a diffuser, and a constant area shape, and the second shape is selected from the group consisting of a nozzle, a diffuser, and a constant area shape.
Karafillis teaches wherein the bleed slot is configured as a plurality of individual apertures arrayed around the circumference of the compressor casing (col 3, lines 45-50), the individual apertures distant (183, fig 6) from the circumferential location of the at least one offtake pipe having a first shape and the individual apertures at the second circumferential location (181, fig 5) the at least one offtake pipe having a second shape different from the first shape, wherein the first shape is a nozzle (nozzle is simply a shape used to control fluid flow, thus Karafillis meets this limitation), and wherein the second shape is a diffusor (area increasing towards the exit, therefore would act as a diffusor).
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ronan as modified by Tatebayashi and Parker as applied to claim 13 above, further in view of McGreehan (5209633).
Regarding claim 25, Ronan as modified by Tatebayashi and Parker does not disclose wherein at least one of the plurality individual apertures has a flow area which increases or decreases in a direction from an inlet of the individual aperture to an outlet of the individual aperture.
McGreehan teaches a compressor housing wherein an individual bleed aperture has a flow area which decreases in a direction from an inlet of the individual aperture to an outlet of the individual aperture (figure below).

    PNG
    media_image3.png
    304
    793
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed slots disclosed by Ronan and Parker by having them .

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ronan as modified by Tatebayashi and Parker as applied to claim 13 above, further in view of Karafillis (8388308).
Regarding claims 26 and 27, Roman as modified by Tatebayashi  and Parker does not disclose wherein each of the plurality of individual apertures distant from the circumferential location of the single offtake pipe having a first shape and each of the plurality of individual apertures at a circumferential location of the single offtake pipe having a second shape different from the first shape, wherein the first shape is selected form the group consisting of a nozzle, a diffuser, and a constant area shape, and the second shape is selected from the group consisting of a nozzle, a diffuser, and a constant area shape.
Karafillis teaches wherein the bleed slot is configured as a plurality of individual apertures arrayed around the circumference of the compressor casing (col 3, lines 45-50), the individual apertures distant (183, fig 6) from the circumferential location of the at least one offtake pipe having a first shape and the individual apertures at the second circumferential location (181, fig 5) the at least one offtake pipe having a second shape different from the first shape, wherein the first shape is a nozzle (nozzle is simply a shape used to control fluid flow, thus Karafillis meets this limitation), and wherein the second shape is a diffusor (area increasing towards the exit, therefore would act as a diffusor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the individual bleed slots of Roman as modified by Tatebayashi and Parker by having the individual apertures distant from the at least one offtake pipe has a first shape of a nozzle, and the individual apertures at a second location near the offtake pipe have a second shape .

Response to Arguments
Applicant’s arguments, see Applicants arguments, filed 2/4/2022, with respect to the rejection(s) of claim(s) 1, 13, and 15 under U.S.C. 103 that the Rejection under Karafillis, Ronan, and Walker does not teach the newly claimed limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ronan, Tatebayashi, and Parker.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN V MEILLER/Examiner, Art Unit 3741  
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741